Citation Nr: 1130777	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  05-08 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to September 1954, October 4, 1955 to October 27, 1955, and from March 1962 to November 1962.

These matters initially came before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted the Veteran's petition to reopen the previously denied claims for service connection for a right eye disability and a nervous condition and denied the underlying the claims.

In July 2008, the Board granted the Veteran's petition to reopen the claim for service connection for a right eye disability and denied the claims for service connection of a right eye disability and a psychiatric disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  

In November 2009, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in its November 2009 Order.

In May 2010, the Board remanded the claims to comply with the Court Order.  

In December 2010, the Appeals Management Center issued a rating decision granting service connection for a dysthymic disorder (claimed as a nervous condition and emotional instability).  Since this rating action represents a full grant of the benefits sought (i.e. service connection), this issue is no longer on appeal.  

The issues of entitlement to service connection for a cardiovascular system disability and residuals of a stroke have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2010, the Board instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a VA examination to determine whether any current right eye disability is related to the right eye conditions identified in service.  

The examiner was asked to provide the following opinions: whether any current right eye disability, other than right strabismus of the right eye, clearly and unmistakably preexisted active service; if so, whether such disability was clearly and unmistakably not aggravated by active service beyond the normal progression of the disease; and if any current right eye disability did not clearly and unmistakably preexist service or was not clearly and unmistakably permanently aggravated, whether it was at least as likely as not (50 percent probability or more) etiologically related to service or the in-service right eye disorder.  

In a June 2010 VA examination report, the examiner diagnosed amblyopia of the right eye, but did not comment on its etiology.  

In January 2011, the Veteran was given a reexamination.  The examiner noted a history of congenital esotropia and amblyopia of the right eye.  He concluded that amblyopia was due to congenital strabismus described as esotropia.  He stated that congenital strabismus was more likely the cause of his underlying amblyopia.  

Service connection is not possible for a congenital defect, but is possible for congenital disease.  Quirin v. Shinseki, 22 Vet. App. 390 (2009); see 38 C.F.R. § 3.303(c) (2010) (providing that congenital defects are not diseases or injuries for which compensation may be paid). 

VA must initially determine whether the claimed condition is a congenital disease or defect.  If the condition worsened in service, it is a congenital disease, because defects are unchanging.  Quirin.  The Board cannot rely on its own opinion as to whether the congenital esotropia and amblyopia is a congenital defect or disease; hence, clarification is needed from the VA examiner.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the examiner conducting the January 2011 VA examination for a medical opinion.  If he is unavailable, contact an appropriately qualified healthcare provider.  The claims folder and a copy of this remand must be available for review and the medical report must reflect receipt and review of these items.  

The examiner should opine as to whether the identified esotropia and amblyopia are congenital defects or congenital diseases.  

If the esotropia and amblyopia are congenital diseases or are not congenital, the examiner should provide an opinion as to whether those conditions clearly and unmistakably pre-existed service and, if so, whether they were aggravated (underwent a permanent increase in disability) in active service beyond the normal progression of the disorder.

The examiner should provide an opinion as to whether internal strabismus of the right eye is a congenital defect or congenital disease; and if not a congenital defect, was aggravated (underwent a permanent increase in disability) in service beyond the normal progression of the disorder.

If right eye amblyopia did not clearly and unmistakably pre-exist service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) an aggravation of internal strabismus that was initially manifested in service.  

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

2.  The AOJ should review the medical opinion to ensure that it contains the information requested in this remand and are otherwise complete.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

